Citation Nr: 1048525	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  07-00 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability as a result of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel






INTRODUCTION

The Veteran served on active duty from November 1982 to November 
1987, and from May 1989 to February 1993. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In April 2010, the Board remanded the claim 
for additional development.   


FINDINGS OF FACT

1.  Service connection is currently in effect for endometriosis, 
status post total abdominal hysterectomy with bilateral salpingo-
oophrectomy, evaluated as 50 percent disabling, varicose veins, 
left lower extremity, evaluated as 20 percent disabling, varicose 
veins, right lower extremity, evaluated as 20 percent disabling, 
patellar tendonitis, left knee, with degenerative joint disease, 
evaluated as 20 percent disabling, degenerative joint disease, 
right knee, evaluated as 20 percent disabling, residuals, 
cervical spine strain with post-traumatic changes, evaluated as 
10 percent disabling, chronic low back strain, evaluated as 10 
percent disabling, sebhorreic dermatitis, evaluated as 10 percent 
disabling, tinnitus, evaluated as 10 percent disabling, and 
headaches and neck pain, evaluated as 10 percent disabling; the 
Veteran's combined evaluation is 90 percent; she is receiving 
special monthly compensation under 38 U.S.C.A. § 1114(k) on 
account of loss of use of a creative organ.   

2.  The Veteran has not worked since 1993; she has four years of 
college.  

3.  The Veteran's service-connected disabilities do not preclude 
her from engaging in substantially gainful employment.  



CONCLUSION OF LAW

The criteria for establishing entitlement to TDIU are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
4.16(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  TDIU

The Veteran asserts that she is entitled to TDIU.  The Veteran's 
representative argues, "She is obese and has not worked since 
1993.  Although she has a college education, her disabilities and 
lack of experience do not make her a reasonable candidate for 
employment.  That would be the case in a strong thriving economy 
but in today's economy, it is totally unreasonable to expect her 
to succeed when so many individuals are unemployed."  See 
Informal Hearing Presentation, dated in November 2010.   

In February 2004, the Veteran filed her claim.  In September 
2006, the RO denied the claim.  The Veteran has appealed.  

As an initial matter, in April 2010, the Board remanded this 
claim.  The Board stated that the Veteran's service-connected 
disabilities satisfied the minimum percentage requirements in 38 
C.F.R. § 4.16(a), and that she should be afforded examinations to 
determine whether it is at least as likely as not that her 
service-connected disabilities, either alone or in aggregate, 
rendered her unable to secure and follow substantially gainful 
employment.  In May 2010, the Veteran was afforded examinations 
of her service-connected disabilities, and opinions were 
obtained.  In each case, the examiners stated that her C-file had 
been reviewed, and when read in context with the findings in 
those reports, their conclusions are adequately supported.  Given 
the foregoing, there is no basis to find that any of these 
reports are inadequate, or that a remand for another opinion is 
required.  See 38 C.F.R. § 3.159(d) (2010); Neives-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. 
App. 444, 448- 9 (2000).  Under the circumstances, the Board 
finds that there has been substantial compliance with its remand.  
See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not 
required under Stegall v. West, 11 Vet. App. 268 (1998) where 
Board's remand instructions were substantially complied with); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  

Disability evaluations are determined by comparing the veteran's 
present symptomatology with the criteria set forth in the VA' s 
Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.  

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where the 
schedular rating is less than total, when the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more.  If there are two or more such 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
If the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Factors to be considered are a veteran's education, employment 
history and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).   

Being unable to maintain substantially gainful employment is not 
the same as being 100 percent disabled.  "While the term 
'substantially gainful occupation' may not set a clear numerical 
standard for determining TDIU, it does indicate an amount less 
than 100 percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).  

Assignment of a TDIU evaluation requires that the record reflect 
some factor that "takes the claimant's case outside the norm" of 
any other veteran rated at the same level.  Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is whether 
the veteran is capable of performing the physical and mental acts 
required by employment, not whether he or she can find 
employment.  Id.  

As for the Veteran's work history, she has repeatedly stated that 
she has not worked since her separation from service in 1993.  
See e.g., Veterans claim (VA Form 21-8940), received in February 
2004; November 2008 VA joints examination report; May 2010 VA 
examination report for the spine and joints.  In her claim, she 
indicated that she has four years of college.  

The Veteran's service-connected disabilities are: endometriosis, 
status post total abdominal hysterectomy with bilateral salpingo-
oophrectomy, evaluated as 50 percent disabling, varicose veins, 
left lower extremity, evaluated as 20 percent disabling, varicose 
veins, right lower extremity, evaluated as 20 percent disabling, 
patellar tendonitis, left knee, with degenerative joint disease, 
evaluated as 20 percent disabling, degenerative joint disease, 
right knee, evaluated as 20 percent disabling, residuals, 
cervical spine strain with post-traumatic changes, evaluated as 
10 percent disabling, chronic low back strain, evaluated as 10 
percent disabling, sebhorreic dermatitis, evaluated as 10 percent 
disabling, tinnitus, evaluated as 10 percent disabling, and 
headaches and neck pain, evaluated as 10 percent disabling.  The 
Veteran's combined evaluation is 90 percent.  She is receiving 
special monthly compensation under 38 U.S.C.A. § 1114(k) on 
account of loss of use of a creative organ.  Given the foregoing, 
the Veteran met the minimum schedular requirements for TDIU.  38 
C.F.R. § 4.16(a).  

The medical evidence is summarized as follows:

A VA skin examination report, dated in January 2003, notes use of 
topical ointment, no current active disease, and that the 
Veteran's face had no significant abnormalities regarding the 
skin.  The diagnosis was seborrheic dermatitis "currently well-
treated."  

A VA genitourinary examination report, dated in March 2003, notes 
a history of a hysterectomy and bilateral salpingo-oophrectomy in 
1995, with complaints of pelvic pain. 

A VA joints examination report, dated in April 2005, shows that 
the Veteran asserted that she could not work due to her service-
connected disabilities.  It was noted that she used a cane, and 
neoprene braces that did not help her symptoms very much, but 
that she could go to the store and do her normal activities of 
daily living, and that, "She does also freely admit that part of 
her difficulty has been the 100+ pounds she has gained over the 
past eight years making her a lot more difficult to get around."  
She complained of symptoms that included severe knee and back 
pain, locking, easy fatigability and lack of endurance, with 
flare-ups one to two times per month.  The diagnosis was 
patellofemoral chondromalacia, bilateral knees.  The examiner 
stated that "at least 50% of her current problems are in 
relation to her extreme obesity which has come on after service, 
that her back pain and knee pain were made much worse by her 
obesity, and that, "I think that the obesity is part of what 
causes her to have to use a walking assistance device[s]."  The 
examiner concluded, "I do not believe that the patient's knees 
prevent her from obtaining sedentary employment.  There are no 
functional limitations that would prevent her from obtaining 
gainful sedentary employment."  

 A VA skin examination report, dated in May 2005, shows that on 
examination, there was mild central facial erythema, with no rash 
on the scalp or ears, and no evidence of systemic or nervous 
manifestations, ulceration, crusting, or exfoliation.  The body 
surface area involved was approximately 1 (one) percent.  The 
diagnosis was seborrheic dermatitis of the face and scalp, noted 
to be under good control with medications.  

A VA spine examination report, dated in May 2005, shows that the 
Veteran complained of persistent back pain, with use of a cane 
around the house, and with frequent episodes of prostrating pain 
that lasted several hours, and which occurred at least once a 
month.  She stated that she had recently been issued a back 
brace, which she had used a few times at night.  She denied bowel 
or bladder symptoms.  She stated that she could walk about three 
blocks, and that she was independent in her activities of daily 
living.  On examination, she had 5/5 strength in her upper and 
lower extremities.  Forward flexion of the cervical spine was to 
45 degrees; flexion of the lumbar spine was to 90 degrees, with 
pain.  

A VA joints examination report, dated in November 2008, shows 
that the Veteran reported constant knee pain, occasional use of 
bilateral knee braces, with little beneficial effect, some use of  
a cane, and that she had fallen "often."  She stated that she 
had flare-ups every two to three weeks, lasting three to seven 
days, that she could stand 15 to 30 minutes, that she could not 
walk more than a few yards, and she could not do cleaning chores 
around the house.  The report notes that there was no history of 
surgery, hospitalization, or trauma.  The knees had active 
extension to 0 degrees, and active flexion to 110 degrees.  There 
were "significant" effects on occupational activities, 
specifically, decreased mobility, problems with lifting and 
carrying, weakness or fatigue, decreased strength, and increased 
absenteeism.  The diagnosis was degenerative joint disease of the 
bilateral knees.  

A VA spine examination report, dated in November 2008, shows that 
the Veteran reported back stiffness, decreased motion, and 
weakness, as well as severe, constant, daily back pain, and 
severe weekly flare-ups.  She asserted that she could not walk 
more than a few yards.  The report notes the following: there was 
no history of surgery, hospitalization, or trauma, and no history 
of falls or unsteadiness; there were no incapacitating episodes 
during the past twelve months for the cervical or thoracic spine; 
strength in the upper and lower extremities, and the hips, was 
5/5; forward flexion of the cervical spine was to 45 degrees, 
with pain, and flexion of the thoracolumbar spine was to 90 
degrees, with pain.  There were "significant" effects on 
occupational activities, specifically, decreased mobility, 
problems with lifting and carrying, weakness or fatigue, 
decreased strength, and increased absenteeism.  The diagnoses 
were residuals of chronic lumbar strain, and residuals of 
cervical spine strain with post-traumatic changes.  

A VA skin examination report, dated in October 2009, shows that 
the Veteran reported that her symptoms were kept under control 
with use of daily topical medication, and that she had 
intermittent itchy, flaky, and scaly skin, with no systemic 
symptoms.  The percentage of exposed areas affected, and of total 
body area affected, were both noted to be less than five percent.  
The diagnosis was seborrheic dermatitis, characterized as "well-
controlled."  The examiner noted that there was no functional 
impairment, and no disfigurement, and that her symptoms "should 
not preclude the average person from obtaining and maintaining a 
gainful employment."  

A VA "arteries, veins, and miscellaneous" examination report, 
dated in October 2009, shows that the Veteran reported frequent 
use of compression stockings.  The report notes the following: 
there was no history of surgery, hospitalization, or trauma; 
there was non-persistent edema in the lower extremities, and non-
constant pain; her symptoms were relieved by elevation or 
compression hosiery.  The diagnosis was bilateral varicose veins.  
The examiner stated that the Veteran's varicose veins should not 
preclude the average person from obtaining and maintaining a 
gainful employment in a job with minimal requirements for 
standing for extend[ed] time or walking long distances.  

A VA genitourinary examination report, dated in October 2009, 
shows that the Veteran reported a history of a hysterectomy and 
bilateral salpingo-oophrectomy in 1995, and that the only problem 
she had was that she had a large pannus that was causing pain in 
the low abdomen at the site of the surgery, and skin irritations.  
An examination was deferred, as she reported that her condition 
was unchanged from ten years ago.  The examiner stated that the 
Veteran's status post hysterectomy and bilateral salpingo-
oophrectomy should not preclude the average person from obtaining 
and maintaining a gainful employment.  

A VA spine examination report, dated in December 2009, shows that 
the Veteran reported constant, severe, sharp, left-sided neck 
pain with spasms, and stiffness.  She denied flare-ups.  Strength 
in the upper and lower extremities, and the hips, was 5/5, with 
normal muscle tone and no atrophy.  Forward flexion of the 
cervical spine was to 45 degrees, with pain, and flexion of the 
thoracolumbar spine was to 70 degrees, with pain.  The examiner 
stated that the Veteran's subjective complaints were out of 
proportion to objective examination findings.  A cervical spine 
X-ray was noted to show some straightening, "which could be 
merely positional in etiology," with well-maintained vertebral 
heights and intervertebral disc spaces, and several millimeters 
anterosclerosis at all levels from C3 to C7, with no fractures, 
significant arthritic changes, or other osseous abnormalities.  A 
lumbosacral spine X-ray was noted to show good alignment with 
well-maintained vertebral heights and intervertebral disc spaces, 
and no fractures, significant arthritic changes, or other osseous 
abnormalities.   The diagnoses noted a normal cervical spine 
examination, with no evidence of an abnormality, but with 
significant occupational effects, specifically, problems with 
lifting and carrying, weakness or fatigue, lack of stamina, 
decreased strength in the upper and lower extremities, and pain.  

A VA neurological examination report, dated in December 2009, 
shows that the Veteran reported headaches two to three times per 
month, which tended to be prostrating and to last one to two 
days, and which were treated with continuous medication.  On 
examination, she weighed 280 pounds.  Strength, muscle tone, and 
muscle bulk were normal.  A sensory examination was normal, and 
all cranial nerves were intact.  The diagnosis was migraine 
headache.  The report notes that there were no significant 
occupational effects, or effects on usual daily activities. 

A VA "arteries, veins, and miscellaneous" examination report, 
dated in May 2010, shows that the Veteran reported that her 
varicose veins ached upon prolonged standing, constant pain, and 
that she wore tights to alleviate her symptoms.  She denied 
thrombosis, swelling or redness.  The report notes that there was 
no history of surgery, hospitalization, or trauma; and that there 
was no edema or ulceration.  On examination, she weighed 293 
pounds.  The diagnosis was bilateral superficial reticular 
varicose veins of the thighs.  The report notes that exercise or 
exertion was not precluded, and that there was no occupational 
effect, or effects of activities of daily living.  The examiner 
stated that "it is less likely as not (less than 50/50 
probability)" that the Veteran's service-connected disability 
(bilateral varicose veins of the thighs), either alone or in the 
aggregate, rendered her unable to secure and follow a 
substantially gainful occupation.    

A VA audio examination report, dated in May 2010, shows that the 
Veteran reported that she had difficulty hearing in her left ear, 
and that she had frequent ear pain.  She reported left ear 
tinnitus that occurred about once or twice a week, lasting about 
an hour, that she sometimes went a couple of months without 
symptoms, and that "she does not pay a lot of attention to it."  
The examiner stated that the Veteran does not describe her 
tinnitus as particularly bothersome and it is intermittent, that 
she stated that she does not work due to medical problems other 
than tinnitus, and that, "Tinnitus, when considered alone, does 
not prevent one from obtaining or maintaining gainful 
employment."  

A VA genitourinary examination report, dated in May 2010, shows 
that the Veteran reported that she had gained at least 100 pounds 
since her hysterectomy in 1995, and that her abdominal tissue 
sagged and caused continuous pain in the right lower quadrant 
area.  An abdominal examination was unremarkable.  The diagnoses 
noted status post TABHSO (total abdominal hysterectomy and 
bilateral salpingo-oophrectomy), morbid obesity, and superficial 
abdominal wall muscular strain secondary to morbid obesity.  The 
examiner stated that "it is less likely as not (less than 50/50 
probability)" that the Veteran's service-connected disability, 
either alone or in the aggregate, rendered her unable to secure 
and follow a substantially gainful occupation.  The examiner 
explained that her abdominal pain was inconsistent with her 
physical examination, that her pain was localized in her 
superficial abdominal tissue, mainly adipose tissue, which is 
pendulous from her morbid obesity, and that she carries over 150 
pounds of extra weight for her height, and that her extra fatty 
tissue most likely pulls on her abdominal wall structures causing 
severe discomfort.

A VA neurological examination report, dated in May 2010, shows 
that the Veteran reported that she had "constant' headaches 
about twice a month lasting one to two days "in the bed."  On 
examination, she weighed 293 pounds, and was noted to be morbidly 
obese.  A sensory examination was unremarkable, and all cranial 
nerves were intact.  The diagnosis was migraine headaches, with 
significant occupational effects, specifically, weakness or 
fatigue.  The examiner concluded that "it is less likely as not 
(less than 50/50 probability)" that the Veteran's service-
connected disability, either alone or in the aggregate, rendered 
her unable to secure and follow a substantially gainful 
occupation.  The examiner explained that her migraines may 
interfere with extreme physical activities, but should not 
prevent her from performing light physical or sedentary 
employment, and that there is no objective evidence that her 
migraine headaches are completely disabling.  

A VA skin examination report, dated in May 2010, shows that the 
Veteran reported constant atopic dermatitis.  The percentage of 
exposed areas affected was noted to be less than five percent, 
and the percentage of total body area affected was noted to be 
less than one percent.  There was no scarring or disfigurement, 
and no functional impairment.  The diagnosis was atopic 
dermatitis of the face.  The examiner concluded that it was 
"less likely as not (less than 50/50 probability)" that the 
Veteran's service-connected disability, either alone or in the 
aggregate, precluded physical or sedentary employment.  The 
examiner explained that her condition was "very minimal in its 
cosmetic effect," that it did not cause facial disfigurement, 
and that it should not interfere with any public relations she 
may face in the course of employment.  

A VA spine and joints examination report, dated in May 2010, 
shows that the Veteran reported neck and lower back pain, with 
constant numbness in her fingers, and intermittent numbness of 
her feet and ankles, as well as constant bilateral knee pain, 
with stiffness, weakness, and frequent giving way.  She also 
complained of stiffness, and of severe neck flare-ups several 
times per week of cervical spine pain; she denied flare-ups of 
low back pain.  She complained of an unsteady gait and frequent 
falls due to her knees giving out.  She claimed that she could 
only stand about 15 minutes, and walk 1/2 to one block.  She stated 
that she was independent with activities of daily living, and 
that she lived alone, but that on most days she was in too much 
pain to do any chores or shopping.  On examination, she was 
morbidly obese.  Muscle strength was 5/5 in the upper and lower 
extremities.  Forward flexion of the cervical spine was to 40 
degrees, with pain, and flexion of the thoracolumbar spine was to 
70 degrees, with pain.  Knee extension was to 0 degrees, and 
flexion was to 125, bilaterally, with pain.  The diagnoses were 
cervical strain with multilevel anterolisthesis C3-C7, chronic 
low back strain, bilateral knee degenerative joint disease, and 
left patellar tendonitis.  The examiner stated that the Veteran's 
bilateral knee, neck, and low back pain prevented physical 
employment, but not sedentary employment.  

VA progress notes, and non-VA reports, show treatment for 
symptoms that include cervical spine, low back, and knee 
symptoms, as well as skin symptoms, headaches and ear pain.  VA 
reports include "problem lists" which note conditions that 
include agoraphobia, a personality disorder, gastroesophageal 
reflux disease (GERD), hypertension, fibromyalgia, myofascial 
pain syndrome, morbid obesity.  An August 2004 VA progress note 
indicates that she was provided with lumbar support. 
 
The claims files contain a number of lay statements, received 
between 2007 and 2008, in which the authors collectively assert 
that the Veteran has severe neck, back, knee, tinnitus, and 
migraine symptoms, and that she cannot drive as a result.  

The Board finds that the evidence is insufficient to show that 
the Veteran is unable to secure or follow a substantially gainful 
occupation as a result of her service-connected disabilities.  
First and foremost, the claims file contains no less than ten 
opinions, dated between 2005 and 2010, which state that she is 
not unable to work due to symptoms from her service-connected 
disabilities.  In addition, the Veteran is shown to have a number 
of disorders for which service connection is not currently in 
effect, to include a psychiatric disorder (with diagnoses that 
include an anxiety disorder and a panic disorder, as well as a 
personality disorder), hypertension, GERD, myofascial pain 
syndrome, and fibromyalgia.  Furthermore, she has repeatedly been 
shown to be morbidly obese, and the April 2005 VA joints examiner 
explained in detail that a specific part of her symptoms are due 
to her obesity, i.e., "at least 50% of her current problems are 
in relation to her extreme obesity."  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam).  Other VA examination 
reports indicate that her symptoms are in good control, see May 
2005 VA skin examination report, and that there were no 
significant occupational effects, or effects on usual daily 
activities.  See December 2009 VA neurological examination 
report.   She has repeatedly been noted to have 5/5 strength in 
her upper and lower extremities.  The December 2009 VA spine 
examiner stated that her subjective complaints were out of 
proportion to objective examination findings, and the June 2010 
VA genitourinary examiner stated that her complaints of abdominal 
pain were inconsistent with her physical examination.  Although 
her joint symptoms were noted to have "significant" effects on 
occupational activities, in the November 2008 and December 2009 
VA spine examination reports, neither of these examiners 
determined that she was unemployable due to her symptoms, and the 
most recent opinion of record is found in the May 2010 VA spine 
and joints examination report.  In that report, the examiner 
stated that the Veteran's bilateral knee, neck, and low back pain 
prevented physical employment, but not sedentary employment.  

In summary, the Board finds that the most competent and probative 
evidence does not show that the Veteran is incapable of 
performing the physical and mental acts required by employment 
due to her service-connected disabilities.  The Board therefore 
concludes that the preponderance of the evidence is against the 
claim that the Veteran is currently precluded from engaging in 
substantial gainful employment by reason of her service-connected 
disabilities.  Entitlement to TDIU is thus not established under 
38 C.F.R. § 4.16(a).  

In reaching this decision, the Board has considered a letter from 
N.M., M.D., dated in November 2006, which asserts that the 
Veteran has a history of fibromyalgia, obesity, osteoarthritis, 
anxiety disorder with panic attacks, chronic migraines, 
hypertension, and GERD, and that she is disabled and "unable to 
successfully meet the demands of a work environment."  However, 
this opinion is based, in part, on five disorders for which 
service connection is not currently in effect (i.e., 
fibromyalgia, obesity, anxiety disorder with panic attacks, 
hypertension, and GERD).  In addition, it is not shown to have 
been based on a review of the Veteran's C-file, or any other 
detailed and reliable medical history, it does not discuss how 
the symptoms of any service-connected disorder preclude 
employment, and its probative value is further reduced by the 
fact that it is several years more remote in time when compared 
to the most recent VA opinions dated in 2008 and 2010.  Neives-
Rodriguez; Prejean; see also 38 C.F.R. § 4.2 (2010); Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board has also considered 
the lay statements, however, lay testimony is not competent to 
prove a matter requiring medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Finally, the Board has considered the 
arguments in the representative's November 2010 informal hearing 
presentation.  However, these arguments appear to request that 
the Board consider criteria outside that which is set forth in 
the applicable regulations.  For example, while the Court has 
stated that the factors to be considered include a veteran's 
education, employment history and vocational attainment, Ferraro 
v. Derwinski, 1 Vet. App. 326, 332 (1991), there is nothing 
within 38 C.F.R. §§ 3.340 or 4.16(a) which allows the Board to 
consider whether or not there is "a strong thriving economy," 
or whether or not it is "totally unreasonable to expect her to 
succeed when so many individuals are unemployed."  The Board has 
no authority to act outside the constraints of the regulatory 
criteria that bind it in this case, 38 U.S.C.A. § 7104(c) (West 
2002 & Supp. 2007), nor is the Board free to substitute its own 
judgment for that of experts.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, the appellant's claim must be 
denied.  

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the claim 
must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  
The notification obligation in this case was accomplished by way 
of letters from the RO to the Veteran dated in February 2005, and 
in April 2010.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).   

The RO also provided assistance to the appellant as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances in this case.  It appears that 
all known and available service treatment reports, and post-
service records relevant to the issue on appeal have been 
obtained and are associated with the Veteran's claims files.  The 
RO has obtained the Veteran's VA and non-VA medical records.  The 
Veteran has been afforded examinations, and opinions have been 
obtained.    

Based on the foregoing, the Board finds that the Veteran has not 
been prejudiced by a failure of VA in its duty to assist, and 
that any violation of the duty to assist could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  


ORDER

The appeal is denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


